DECISION.
The facts stated in the above-mentioned petition do not constitute sufficient cause to warrant the issuance of the writ of certiorari requested. According to the provisions of section 1 of the act on the subject, approved March 10,1904, said writ shall issue in cases where the procedure followed is not in accordance with the provisions of the law. The petitioner alleges as errors of procedure that the provisions of section 51 of the Code of Civil Procedure and of section 14 of the Act to Secure the Effectiveness of Judgments, approved March 1, 1902, have been violated. Such violations have not been committed in this case, for if the agent of a landlord is authorized to collect the rentals of the house he cannot but be authorized also to take such judicial or extrajudicial steps as may be incident to such collection; and the fact that the motion made by said defendant agent to dissolve the attachment levied upon the rentals, leaving the same in force as to the house itself, *918.was not made separately, is not an error of procedure affecting or prejudicing the rights of the parties. A mere informality of procedure cannot serve as a ground for the issuance of a writ of certiorari if no rights are prejudiced thereby.
For the foregoing reasons the writ requested will not issue.

Petition denied.

Chief Justice Hernández and Justices MacLeary, Wolf, del Toro,"atad.' Aldrey concurred.